TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00411-CR



                              Justin Ryan LeBlanc, Appellant

                                              v.

                                   State of Texas, Appellee



        FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
      NO. C-1-CR-05-691860, HONORABLE JAN BRELAND, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Justin Ryan LeBlanc no longer wishes to pursue his appeal and has filed

a motion to dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.2(a).




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: November 15, 2007

Do Not Publish